Citation Nr: 1739411	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-28 478		DATE


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Whether new and material evidence has been received to reopen a claim for nonservice-connected pension.  


ORDER

Service connection for the cause of the Veteran's death is denied. 

New and material evidence having not been received, the issue of entitlement to a nonservice-connected death pension is not reopened.  








FINDINGS OF FACT

1.  The Veteran died in March 1997. The death certificate lists the immediate cause of death as multi-organ failure secondary to sepsis, secondary to pneumonia, with additional secondary causes including hypertensive arteriosclerotic cardiovascular disease, left atrial enlargement, and left ventricular hypertrophy.  These disorders began many years after service and were not caused by any incident of service.

2. At the time of the Veteran's death, service connection was not established for any disorders.

3.  A July 1997 rating decision denied entitlement to nonservice-connected death pension; the appellant did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

4.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of entitlement to nonservice-connected death pension has not been received since the July 1997 rating decision, and as such, the claim for entitlement to nonservice-connected death pension is not reopened.








	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2016).  

2.  The July 1997 rating decision denying entitlement to nonservice-connected death pension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

3.  New and material evidence has not been received since the July 1997 denial of entitlement to nonservice-connected death pension to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had recognized service in the United States Army Forces in the Far East (USAFFE) from March 1942 to May 1942 and with the Regular Philippine Army from August 1945 to February 1946.  The Veteran died on March 17, 1997.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified at a videoconference hearing before the Board in November 2014.  The Veterans Law Judge who held the hearing is no longer with the Board.  The appellant was offered a new hearing in July 2017, but did not respond to the request.  As such, the Board will proceed without an additional hearing.  A transcript of the November 2014 hearing has been associated with the claims file.  

The Board remanded the issue for further development in February 2015.  The Board notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The case has been returned to the Board for appellate review.

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in March 2010 and March 2015.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, personnel records, and administrative findings.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  Entitlement to service connection for cause of death.

The appellant contends that the Veteran died of disabilities that were causally related to his service.  She also alleges that the Veteran was a prisoner of war (POW) and that she should be entitled to benefits on that basis.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death. For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board observes, as noted above, that the appellant contends that the Veteran was a prisoner of war and that she is therefore entitled to DIC benefits under the provisions of the Former Prisoners of War Benefits Act of 1981, and the Veterans Benefits and Services Act of 1988.  Former Prisoners of War Benefits Act of 1981, Pub. L. No. 97-37, 95 Stat. 935 (1981); Veterans Benefits and Services Act of 1988, Pub. L. 100-322, 102 Stat. 487 (1988).  The Board notes, however, that the Veteran's available service personnel records, as verified by the United States service department, do not verify any POW status.  

In November 2015, the National Personnel Records Center (NPRC) noted that after reviewing the Veteran's folder, the War Claims Commission determined that the alleged period of confinement did not occur.  The Board notes that in Tagupa v. McDonald, 27 Vet. App. 95 (2014) the Court held that VA may not rely on certification from NPRC to determine Veteran status for VA benefits.  The RO therefore requested a finding from the Department of the Army.  In December 2015, the office of the Adjutant General of the Army provided a memorandum for service determination.    Based upon the review of the information provided and official information contained in Army records maintained by the National Personnel Records Center, the Adjutant General was unable to change the previous negative POW status determination for the Veteran.  After reviewing all the information provided, which included an AGO Form 23 and a negative response from the War Claims Commission, the department noted that it abides by the War Claims Commission decision that the alleged period of confinement did not occur.  Based on the findings of the Adjutant General, the NPRC, and the Board's review of the record, the Board finds that the Veteran may not be recognized as a former POW. Accordingly, the Board will proceed with an analysis as to whether the appellant's claim may be awarded on other grounds.

The question for the Board is whether the Veteran's cause of death is causally related to his active service.  

A March 1997 death certificate showed a date of death of March 17, 1997, and the cause of death as multi-organ failure secondary to sepsis, secondary to pneumonia, hypertensive arteriosclerotic cardiovascular disease, left atrial enlargement, and left ventricular hypertrophy, IF, IV-E.  

Service treatment records show diagnoses of nasopharyngitis and a history of recurrent malaria.  Post-service treatment records show a diagnosis of perforated tympanic membrane, angina pectoris, urinary tract infection in October 1967.  In 1975, the Veteran was diagnosed with coronary insufficiency and osteoarthritis.  The evidence also notes gouty arthritis of the knees diagnosed in 1976, as well as coronary insufficiency, osteoarthritis, and acute bronchitis addressed in 1978.  The evidence also showed treatment for hearing loss and a hernia.  In March 1997, prior to his death, the Veteran was diagnosed with cardiac arrest secondary to pulmonary congestion.     

The Veteran underwent a physical examination in June 1968.  The examiner noted traumatic injuries to his left ear and other in-service issues that resulted in tinnitus, deafness, occasional watery aural discharge, left fronto-parieto-occipital headache, diminution and blurring of vision, dizziness, fullness of the head, and nausea.  He also noted pain in the knees beginning in 1952.  Examination of the Veteran revealed impaired hearing of the left ear and correctable vision.  The remainder of the body was described as apparently normal.  The examiner diagnosed arthritis, deafness, and malaria.  

The Veteran was not service-connected for any disorders during his lifetime.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's cause of death was not etiologically related to the Veteran's active service.

The Board observes that there is no medical evidence of pneumonia, hypertensive arteriosclerotic cardiovascular disease, left atrial enlargement, and left ventricular hypertrophy, IF, or IV-E, during the Veteran's periods of service or for decades after service.  The probative medical evidence does not suggest that any such disorders were related to any incident of service.  Furthermore, there is no competent evidence of record showing that the disorders that resulted in the Veteran's death were incurred in or aggravated by service or were proximately due to or the result of any disease or injury incurred in or aggravated by service.  The Board specifically notes that the Veteran was examined in June 1968 and found clinically normal except for his hearing, arthritis and malaria.  The remainder of the Veteran's treatment records does not show any disability prior to 1967, over two decades after separation from service.  

While the appellant believes that the Veteran's cause of death is related to service, as a lay person, she has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of pneumonia, hypertensive arteriosclerotic cardiovascular disease, left atrial enlargement, and left ventricular hypertrophy, IF, IV-E are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of the Veteran's cause of death is not competent medical evidence.  

The weight of the credible evidence demonstrates that the conditions involved in the Veteran's death occurred many years after service and were not caused by any incident of service.  The fatal conditions were not incurred in or aggravated by service, and they were not service-connected.  A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, and thus there is no basis to award service connection for the cause of the Veteran's death.  Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for cause of death.  As the preponderance of the evidence is against the claim of service connection for cause of death, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

In making this determination, the Board does not wish to convey any lack of sympathy for the appellant in this matter, nor for the unfortunate circumstances which resulted in the Veteran's death.  Moreover, the Board does not doubt the sincerity of the appellant's contentions.  That being said, the Board is bound by the laws and regulations governing the payment of benefits, which, in this case, do not support the award of benefits.

2.  Whether new and material evidence has been received to reopen a claim for nonservice-connected death pension

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a July 1997 rating decision, the RO denied entitlement to nonservice-connected death pension.  The appellant did not file a notice of disagreement regarding the July 1997 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  The appellant also did not submit any information or evidence within one year of the July 1997 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

VA shall pay a pension to the surviving spouse of each Veteran of a period of war who met the service requirements of 38 U.S.C.A. § 1541(j) of this title.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if a Veteran had qualifying service as specified in 38 C.F.R. § 3.3(a)(3).  38 C.F.R. § 3.3(b)(4).  Service in the organized military forces of the Government of the Commonwealth of the Philippines is recognized service for eligibility for VA compensation and dependency and indemnity compensation benefits, but not for nonservice connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service in the Philippine Commonwealth Army is included as service for compensation, dependency and indemnity compensation, and burial allowance. However, it is not included as service for death pension eligibility. In order for the appellant to be entitled to death pension benefits, her spouse would have had to have served in the Regular Philippine Scouts or as a guerilla as a member of the Regular Philippine Scouts or the Armed Forces of the United States. 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c)(1).

Evidence received since the July 1997 rating decision does not include any evidence showing that the Veteran had qualifying service for a nonservice-connected death pension.  The appellant did submit additional lay statements and testimony and the office of the Adjutant General of the Army did address the appellant's POW claims, but these submissions are not material to the nonservice-connected death pension claim.  Therefore, such evidence is not new and material and the claim for entitlement to a nonservice-connected death pension is not reopened.




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD		         Patricia Veresink, Associate Counsel

Department of Veterans Affairs


